Citation Nr: 0215291	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs purposes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
September 1967, and died in March 1971.  The appellant was 
the veteran's surviving spouse at the time of his death and, 
in June 1998, reported that she "re-married since his 
death".

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  At that time, the RO declined to find that 
new and material evidence had been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death (which was reopened and 
denied on the merits in a November 1999 rating decision).  

In July 2001, the Board remanded the appellant's claim to the 
RO to adjudicate the matter of whether the appellant can be 
recognized as the unremarried surviving spouse of the 
deceased veteran.  In August 2002, the appellant appeared at 
the RO for a videoconference hearing before the undersigned 
Member of the Board, sitting in Washington, D.C.

To recap the procedural posture of the current claim, the 
appellant's claim of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death raises the 
issue of whether the appellant can be recognized as the 
unremarried spouse of the deceased veteran.  See 38 U.S.C.A. 
§ 101(3) (West 1991 & Supp. 2002); 38 C.F.R. § 3.50 (2001).  
Thus, the appellant's current application must be decided 
based on examination of the controlling statutes and 
regulations in light of the evidence of record, on the 
underlying question of her entitlement to recognition as a 
properly eligible VA claimant. 


FINDINGS OF FACT

1.  The veteran served on active duty from April 1960 to 
September 1967, including a wartime tour of duty in Vietnam.

2.  The veteran died in March 1971 at age 35; the original 
certificate of death, dated March 1971, shows that the 
immediate cause of death was listed as carcinomatosis due to 
carcinoma of the stomach; an amended death certificate, dated 
in January 2000, amended carcinomatosis-carcinoma of the 
stomach to carcinomatosis-carcinoma of the stomach, lungs, 
liver, pancreas, esophagus, and omentum.

3.  The appellant and the veteran were married in July 1954, 
and they remained married until his death in March 1971. 

4.  The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in April 
1971; that claim was denied by the RO in a June 1971 decision 
which was not appealed.

5.  In June and September 1999, the appellant submitted 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.

6.  The appellant has submitted written and oral statements 
indicating that she remarried in 1987 and is still married.


CONCLUSION OF LAW

Although the appellant was the veteran's surviving spouse at 
the time of his March 1971 death and the final, unappealed 
June 1971 RO decision that denied service connection for the 
cause of the veteran's death, her remarriage in 1987 bars her 
from recognition as surviving spouse of the veteran for 
purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 
101(14), 103(c), 1310, 5110(d)(1), (West 1991 & Supp. 2002); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. 
§§ 3.1(j), 3.5(a)(2), 3.50, 3.55, 3.312, (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran and the appellant were 
married in July 1954, in Texas.  The record further shows 
that the veteran died in March 1971.

In April 1971, the appellant filed an Application for 
Dependency and Indemnity Compensation or Death Pension by 
Widow or Children (VA Form 21-534).  In a June 1971 
determination, the RO denied service connection for the cause 
of the veteran's death.  That month, the RO notified the 
appellant of its decision and her appellate rights.  The 
appellant did not appeal the RO's decision and it therefore 
became final based upon the evidence then of record.

In a February 1973 letter, the RO asked the appellant whether 
she had remarried.  The appellant replied to the RO's letter 
later that month, indicating she was "working instead of re-
marrying" and signed the letter "Mrs. [redacted]".

An August 1975 letter to the RO is signed by the appellant as 
"Mrs. [redacted]" although, in November 1975, 
her letter to the RO is signed "[redacted]".  
Subsequent correspondence from the appellant to the RO was 
signed "[redacted]" until June 1999.

In June 1999, the appellant submitted a copy of an undated 
letter from the Agent Orange Veteran Payment Program, to the 
effect that she had been awarded a survivor award.  The RO 
also received a copy of a letter from the appellant dated 
June 9, 1998 stating that "I have re-married since [the 
veteran's] death" and signed "[redacted] (former [redacted]
[redacted])".  The appellant also submitted a statement 
asserting that the veteran died of carcinoma of the stomach 
and VA regulations had been revised to include carcinoma of 
the stomach as among those diseases presumed to be caused by 
exposure to Agent Orange.  

In September 1999, the appellant applied to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death, and submitted a completed Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse Or Child (Including 
Death Compensation if Applicable (VA Form 21-534), signed 
"[redacted]".  That same month, the RO declined 
to find that new and material evidence had been submitted to 
reopen the appellant's claim, noting that stomach cancer was 
not among the conditions recognized as a residual of exposure 
to Agent Orange.

An October 1999 statement from J.E.S., M.D., indicates that 
the physician knew the veteran from 1950 until his 1971 
death.  Dr. S. said the veteran died in 1971 due to cancer of 
multiple internal organs.

In her October 1999 written statement, the appellant said she 
had talked with Dr. W.D.T, Jr., who was retired from medical 
practice.   She said the doctor remembered that the veteran 
had cancer in his stomach, liver, pancreas, esophagus, lungs, 
and omentum.  Further, the appellant said the doctor listed 
stomach cancer on the veteran's death certificate because 
there was no need at that time to list all the locations of 
the cancer.  The appellant said she had submitted a copy of a 
check she received in 1991 from the Agent Orange 
Administration and indicated that an application was made for 
a "revised death certificate".

In November 1999, the RO received a written statement from 
the treating physician at the time of the veteran's death.  
The physician indicated that inoperable cancer was found in 
the veteran's stomach, liver, lungs, and esophagus, and he 
died soon thereafter.  

Also in November 1999, the RO received a written statement 
from a friend of the veteran's family to the effect that it 
was the friend's firm belief that the veteran's death was due 
to exposure to Agent Orange in Vietnam.  The veteran's friend 
noted that the veteran had cancer in the liver, throat, 
lungs, and stomach.

A written statement was received from the veteran's brother-
in-law in November 1999, to the effect that the veteran was 
exposed to Agent Orange while serving in Vietnam.  It was 
noted that, although the death certificate only noted stomach 
cancer, the veteran had cancer of the bronchus, larynx, 
lungs, and stomach, which the brother-in-law attributed to 
herbicide exposure.  

In November 1999, as noted above, the RO apparently reopened 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death as due to exposure to 
herbicides, and then denied it on the merits.  

In January 2000, the RO received an amended death certificate 
for the veteran.  It indicates that carcinomatosis-carcinoma 
of the stomach was corrected to carcinomatosis-carcinoma of 
the stomach, lungs, liver, pancreas, esophagus, and omentum.

In a January 2002 response to the RO's request for proof of 
her marriage dissolution to Mr. [redacted], the appellant said she 
was currently married, but had not remarried until 1987.

In a June 2002 written statement, the appellant said she was 
"not trying to prove that I am the unmarried widow of [the] 
veteran".  She stated that she was the veteran's widow and 
mother of his four children, and had remarried in 1987.

At her August 2002 videoconference hearing before the 
undersigned, the appellant testified that she had been 
unaware of her right to appeal the RO's 1971 denial of her 
claim for service connection for the cause of the veteran's 
death.  She testified that, in October 1999, she had received 
a self-help guide from the National Veterans Legal Services 
Program and used that information to obtain the January 2000 
amended death certificate for the veteran.  The appellant 
testified that she had remarried in 1987, and was still 
remarried.




II.  Analysis

A.  Veterans Claims Assistance Act

The Board notes that, during the pendency of this claim and 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2002)), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
establish recognition as the surviving spouse of the veteran 
for the purposes of VA death benefits.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
recognition as a proper claimant.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, its July 2001 Remand, the Board advised the 
appellant of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that Remand was also 
sent to the appellant's accredited service representative 
then of record.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Of necessity, because the RO did not have the opportunity to 
adjudicate the appellant's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Dependency and indemnity compensation (DIC) payable under 38 
U.S.C.A. § 1310(a) may be paid to the surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran: (i) before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or, (ii) for one year or more, or, (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. §§ 1310, 1304 
(West 1991); 38 C.F.R. § 3.54(c)(1) (2001).

For purposes of basic entitlement to DIC benefits as a 
"surviving spouse" of a veteran, a claimant must be "a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death . . . and who has not 
remarried."  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  Thus, 
when a DIC-eligible claimant remarries, that individual no 
longer meets the criteria of a surviving spouse, and is no 
longer entitled to DIC benefits.  See VAOPGCPREC 3-95, 
paragraph 2.

When an application for DIC benefits is received within one 
year of the date of death, the effective date of an award of 
DIC shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400(c) (2001).  However, where DIC is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where DIC is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. §§ 3.114(a), 
3.400(p) (2001); see also 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2002).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3) (2001).

Thus, under 38 C.F.R. § 3.114, the earliest effective date 
that would be possible for an award of benefits under any 
circumstances would be the effective date of the change in 
law or regulation.  While VA may assign an effective date one 
year prior to the filing of the claim in some circumstances, 
the effective date of the statute or administrative issue on 
which entitlement to benefits is based determines the outer 
limit of the period for which an award of retroactive 
benefits may be made. VAOPGCPREC 5-94, paragraph 6.  See also 
38 C.F.R. § 3.114(a).  The intent of the retroactive 
provisions was to compensate claimants who might have been 
unaware or less diligent in filing a claim for benefits to 
which they were otherwise entitled by enactment of 
liberalizing legislation.  See McCay v. Brown, 106 F. 3d 1577 
(Fed. Cir. 1997) (agreeing with the Secretary, the Federal 
Circuit stated that the legislative intent surrounding the 
enactment of section 38 U.S.C.A. § 5110(g) was to allow VA to 
identify potential beneficiaries and apply the provisions of 
liberalized laws without the necessity of a potential 
beneficiary filing post-enactment claims).

Final rules providing for service connection for certain 
respiratory cancers, including lung cancer, on a presumptive 
basis, were promulgated and effective on November 7, 1996.  
61 Fed. Reg. 57,586-89 (Nov. 7, 1996) (codified at 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2001)).  Until this regulation was 
finalized, there was no legal basis for granting service-
connected compensation benefits for this disease based on 
service in Vietnam and presumed Agent Orange exposure.  Where 
there is a liberalizing VA issue, as is clearly the case in 
this situation, the above stated criteria govern whether a 
retroactive effective date may be assigned.

Because the appellant remarried in 1987, she no longer meets 
the criteria for recognition as the veteran's surviving 
spouse.  See 38 C.F.R. § 3.50(b)(2).  There is no evidence 
that the marital relationship established in 1987 has been 
terminated under any of the circumstances outlined in 38 
C.F.R. § 3.55(a).  In fact, at her August 2002 Board hearing, 
the appellant testified that she was still remarried.

The Board will briefly address the appellant's mention of the 
Agent Orange Veteran Payment Program (AOVPP), which appears 
to have paid her a lump-sum cash award based upon her 
husband's death.  The AOVPP is not related to the Department 
of Veterans Affairs in any way, and, as the U.S. Court of 
Appeals for Veterans Claims has observed, "although 
enrollment in that Program might seem to be probative of the 
veteran's possession of an Agent-Orange-related disability, 
the Court is aware of no information suggesting that receipt 
of payments under that Program - established by court 
settlement of a class-action, product-liability suit brought 
by Vietnam veterans against manufacturers of Agent Orange - 
turns on any finding that a veteran has an Agent-Orange-
related ailment. . . .  The standards required for receipt of 
compensation under the Agent Orange Veteran Payment Program 
thus appear very different from those required to establish a 
service-connected disability under chapter 11 of title 38, 
U.S. Code."  Brock v. Brown, 10 Vet.App. 155, 161-62 (1997).

In view of the foregoing, the Board has no authority to 
modify or ignore the law, no matter how sympathetic we may be 
to the arguments presented by the appellant.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  In this matter the law is 
very clear, and precludes the award of the benefits sought.  
Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the appellant's appeal, as she does 
not meet the legal criteria for recognition as the surviving 
spouse of the veteran for purposes of eligibility for DIC 
benefits.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes, and the benefits sought on 
appeal are denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

